Citation Nr: 0938673	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee, status post total knee replacement.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for degenerative 
changes and osteochondromalacia, right knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for post-operative residuals, fracture of the right 
femur.



REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to 
November 1959.

This matter initially comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  A 
June 2005 Board decision denied the Veteran's appeal of the 
instant claims.  The Veteran appealed and in October 2007, 
the Court of Appeals for Veterans Claims (Court) reversed the 
June 2005 decision and remanded the claims back to the Board.  
In September 2008, the Board returned the case to the RO for 
further procedural development.  

The Board notes that in the January 2004 rating decision, the 
RO found that new and material evidence had been received and 
reopened the Veteran's service connection claims for 
osteoarthritis of the left knee, a back disability, and a 
right hip disability, but then denied those claims on the 
merits.  The Board finds that the RO was correct in its 
finding that new and material evidence had been received, and 
concludes that the claims were properly reopened.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.



REMAND

In light of the VCAA, further evidentiary development is 
necessary regarding the Veteran's claims of entitlement to 
service connection for bilateral knee, bilateral hip, and 
back disabilities, to include as secondary to service-
connected residuals of a right femur fracture.  

In its September 2008, the Board remanded the Veteran's claim 
for further procedural development-including notice 
compliant with the VCAA, Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Veteran was provided adequate notice in 
March 2009, but the Board finds, however, that the claims 
must be remanded for further evidentiary development.  The 
record reflects current diagnoses related to the Veteran's 
bilateral knees, bilateral hips, and back.  

As noted on the title page of this decision, the Veteran's 
post-fracture residuals of the right femur are currently 
service connected and assigned a 10 percent rating under 
Diagnostic Code 5255 located in 38 C.F.R. § 4.71a for 
malunion of the femur with slight knee or hip disability.  It 
is the Veteran's contention that his above-noted disabilities 
were either directly related to service, secondary to a 
service-connected disability, or have worsened due to his 
service-connected residuals of a right femur fracture.  

It is important to note that service connection may also be 
granted for a disability medically shown to be proximately 
due to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a).  Effective October 10, 2006, the 
regulations also provide for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 
C.F.R. § 3.310(b)).  

In May 2003, the Veteran's claims file was reviewed by a VA 
examiner in lieu of a VA examination due to the Veteran's 
incarceration.  The examiner was unable to opine as to 
whether the Veteran's bilateral knee, bilateral hip, and back 
disabilities were attributable to his period of active duty 
or secondary to a service-connected disability without having 
examined him.  The examiner recommended that upon release 
from incarceration, the Veteran be examined by an orthopedic 
specialist.  

In February 2004, the Veteran underwent a VA examination.  
The examiner provided opinions as to whether the Veteran's 
claimed disabilities were directly related to service or 
caused by a service-connected disability.  He did not, 
however, offer an opinion as to whether the Veteran's 
service-connected residuals of a right femur fracture 
aggravated his claimed disabilities.  Absent an opinion 
regarding aggravation of the Veteran's bilateral knee, 
bilateral hip, and back disabilities by a service-connected 
disability, the Board finds that the February 2004 VA 
examination was inadequate for purposes of deciding the 
Veteran's claim.  As such, the Veteran's bilateral knee, 
bilateral hip, and back claims must be remanded for another 
VA examination to be scheduled and an opinion obtained as to 
whether these claimed disabilities were caused by service, 
secondary to a service-connected disability, or worsened by a 
service-connected disability.  Additionally, the Board 
requests a discussion of the current severity of the 
Veteran's right femur fracture residuals and whether any 
right knee and/or right hip disability may be associated with 
this service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any bilateral knee, bilateral 
hip or back disability.  The Veteran's 
claims folder should be made available to 
the examiner.  The examiner is to perform 
all necessary clinical testing.  The 
examiner should then render an opinion as 
to whether it is at least as likely as not 
that the Veteran's currently diagnosed 
bilateral knee, bilateral hip, and back 
disabilities had their onset in service.  
The examiner should also provide an 
opinion as to whether the Veteran's 
bilateral knee, bilateral hip, and back 
disabilities were caused or worsened by 
his service-connected residuals of a right 
femur fracture.  The examiner should also 
indicate that current severity of the 
residuals related to the right femur 
fracture the Veteran incurred during 
service and its relationship to any right 
hip and right knee disability.  The 
examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




